Case 7:20-mj-00943 Document 1 Filed on 05/06/20 in TXSD Page 1 of 2

 

 

 

 

AQ Mi@avsiated Distranabeomplaint
FILED
) UNITED STATES DISTRICT COURT
MAY 06 2020 for the
David J. Bradley, Clerk Southern District of Texas
United States of America )
V. )
) Case No. Mi- 20- O9843-
Irvin Gabriel IGLESIAS )
YOB: 1988 USC
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 05, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title18 USC 922(a)(6) It shall be unlawful for any person in connection with the acquisition or
attempted acquisition of any firearm or ammunition from a licensed dealer
Title 2(a) knowingly to make any. false or fictitious oral or written statement intended or
likely to deceive such dealerwith respect to any fact material to the lawfulness
of the sale.

Whoever commits an offense against the United States or aids, abets

This criminal complaint is based on these facts:

See Attachment A
Submitted by reliable electronic means, sworn to and attested to telephonially per Fed. R. Cr. P. 4.1, and probable
cause found on: SLb/ Ps PoP St 2a,

@ Continued on the attached sheet.

/S/ Candace Garza
Approved by AUSA Robert Guerra Complainant's signature

 

Candace Garza, ATF Special Agent

Printed name and title

 

 

Date: =,

 

Judge's signature

City and state: McAllen, TX: Juan F. Alanis, U.S. Magistrate Judge

Printed name and title

 
Case 7:20-mj-00943 Document 1 Filed on 05/06/20 in TXSD Page 2 of 2

This affidavit is in support of a criminal complaint charging Irvin IGLESIAS, hereinafter
referred to as “IGLESIAS”, with the criminal violation set forth in Attachment A. The evidence
available to me demonstrates that there is probable cause that IGLESIAS violated Title 18
U.S.C. Section 922(a)(6) and 2(a) which provide as follows:

It shall be unlawful for any person in connection with the acquisition or attempted acquisition of
any firearm or ammunition from a licensed dealer knowingly to make any false or fictitious oral
or written statement intended or likely to deceive such dealer with respect to any fact material to
the lawfulness of the sale or other disposition of such firearm or ammunition under the
provisions of this chapter.

Whoever commits an offense against the United States or aids, abets, counsels, commands,
induces or procures its commission, is punishable as a principal.

Further, the Affiant states as follows:

On May 05, 2020, Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) Special Agents
were conducting a surveillance operation at a Federal Firearms Licensee (FFL) located in
Mission, TX. Agents observed an individual exit the store with two (2) rifle boxes and place the
boxes inside a vehicle parked outside the store. Shortly thereafter, Agents observed Irvin
IGLESIAS later enter this vehicle. Agents then approached the vehicle and made contact with
IGLESIAS prior to IGELSIAS’ departure from the location. IGLESIAS was subsequently
detained.

During a post-Miranda interview, IGLESIAS admitted to strawpurchasing firearms.

IGLESIAS admitted that he knew the individual Agents saw carrying the rifle boxes out of the
store. IGLESIAS admitted he recruited that individual to purchase firearms for him that day.
IGLESIAS stated that individual was paid by IGLESIAS to straw purchase two (2) Rock River
Arms, model LAR-15, 5.56 caliber rifles from the FFL. IGLESIAS admitted that he knew that
the individual would be knowingly making a false and fictitious statement which was intended or
likely to deceive the FFL dealer with respect to a material fact to the lawfulness of the sale of the
firearms, namely that the individual recruited by IGLESIAS was the actual buyer of the firearms
when in truth and in fact IGLESIAS was the actual buyer.

IGLESIAS admitted that he provided the individual with money to straw purchase the
aforementioned firearms. Additionally, IGLESIAS stated he paid the individual $100 for each
firearm the individual straw purchased on IGLESIAS’ behalf. IGLESIAS agreed that the ATF
Form 4473 was falsified by the individual because the firearms were for IGLESIAS and not the
individual.
